Krissy A. Katzenstein
Partner
+1.202.739.5651
krissy.katzenstein@morganlewis.com


October 26, 2020

VIA ECF

Hon. Kiyo A. Matsumoto, District Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East, Brooklyn, NY 11201

Re: Marilyn Booker v. Morgan Stanley & Co. LLC, et al., No. 1:20-cv-02662-KAM-LB

Dear Judge Matsumoto:

We represent Defendants Morgan Stanley & Co. LLC, James Gorman, and Barry Krouk
(“Defendants”) in the above-referenced matter. We write pursuant to Rule III.B.1. of Your
Honor’s Chambers Practices to propose a briefing schedule and to request a pre-motion
conference in anticipation of Defendants’ Motion to Dismiss the Collective Action Complaint
(“Complaint” or “Compl.”) (Dkt. 1) filed by Plaintiff Marilyn Booker (“Booker”) pursuant to
Federal Rule of Civil Procedure 12(b)(6).

Booker alleges that she and a collective of Black (defined as non-White) women were unlawfully
paid less than their similarly situated White male colleagues in violation of the Equal Pay Act, 29
U.S.C. § 206 (“EPA”) and the New York Equal Pay Act, N.Y. Lab. Law § 194 (“NY EPA”).
Compl. ¶ 29. Booker also alleges that she was discriminated against, retaliated against, and
subjected to a hostile work environment on the basis of her sex, race, and/or color in violation of
42 U.S.C. § 1981 (“§ 1981”), the New York State Human Rights Law, N.Y.S. Exec. L. § 296
(“NYSHRL”), and the New York City Human Rights Law, N.Y.C. Admin. Code § 8-107
(“NYCHRL”). Id. ¶ 28. For the reasons outlined below, all of Booker’s claims against
Defendants are facially deficient and should be dismissed.1

1. Booker Fails To State An Individual Equal Pay Claim. Booker’s individual EPA and NY
EPA claims should be dismissed, because her equal pay allegations amount to nothing more than
threadbare, boiler-plate recitations of the elements of her claims. Booker does not identify any
male employee who she contends was similarly situated but paid more. Nor does she include
any facts to support her contention that she received less compensation than unidentified male
employees, whose skill, effort, responsibility, and work conditions were similar. This is a

1
  Defendants respectfully propose the following briefing schedule: Defendants will file their Motion to Dismiss
thirty (30) days from the date of any pre-motion conference or from the date that this Court grants them permission
to file their Motion to Dismiss; Booker will file her Opposition to Defendants’ Motion to Dismiss thirty (30) days
following the service of Defendants’ Motion to Dismiss; and Defendants will file their Reply in Further Support of
their Motion to Dismiss twenty (20) days following the service of Booker’s Opposition.
Hon. Kiyo A. Matsumoto, District Judge
October 26, 2020

fundamental pleading deficiency. Booker, by her own admission, worked in a unique and newly
created role and has not identified comparators, because any such comparisons will be deficient
under the EPA and NY EPA. Dismissal is required in that case law from this Circuit makes clear
that mere recitation of the applicable legal standard, without pleading any facts about alleged
comparators is insufficient as a matter of law to state an EPA and NY EPA claim. E.E.O.C. v.
Port Auth. of New York & New Jersey, 768 F.3d 247, 256 (2d Cir. 2014) (allegation that “Port
Authority paid its female nonsupervisory attorneys less than its male nonsupervisory attorneys
for substantially equal work, that the[] attorneys had the same job code, and that the disparity in
pay [could] not be attributed to factors other than sex” constituted a “bald recitation of the
elements of an EPA claim” that was “plainly insufficient to support a claim”).

2. Booker Fails to State a Collective Equal Pay Claim. Booker’s EPA collective claim
should likewise be dismissed because she has not pled a legally viable individual EPA claim.
Absent an individual claim that satisfies the basic pleading requirements, Booker cannot pursue a
collective claim. Booker’s Black female EPA collective claim also fails for the independent
reason that the EPA does not provide a cause of action for alleged compensation differentials
based on race. Mudholkar v. Univ. of Rochester, 261 F. App’x 320, 323 (2d Cir. 2008)
(dismissing equal pay act claim predicated on race discrimination and explaining that “[t]he
Equal Pay Act is unambiguous in limiting its application to discrimination on the basis of sex”).

3. Booker Fails to State a Race, Color, and/or Sex Discrimination Claim. Booker’s § 1981,
NYSHRL, and NYCHRL discriminatory pay and termination claims should be dismissed
because Booker relies almost exclusively on sweeping generalized statements that are devoid of
any facts to plausibly suggest that she was discriminated against, or treated unfairly in any way,
much less because of her sex or race. Booker’s bald assertions and conclusory allegations
concerning Defendants’ alleged discriminatory intent do not satisfy the pleading requirements set
forth by the Supreme Court in Twombly and Iqbal. See Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (a plaintiff must plead
“more than an unadorned, the-defendant-harmed-me accusation”). Booker does not allege any
facts – such as invidious comments or that similarly situated employees were treated differently
– to plausibly suggest that Defendants’ actual motivation for setting her compensation and
terminating her employment was to intentionally discriminate against her based upon race, color,
and/or sex. Minto v. Molloy Coll., No. 16-CV-276, 2019 WL 4696287, at *11 (E.D.N.Y. Sept.
26, 2019) (plaintiffs’ bald assertions of race and sex discrimination, “unsupported by any
comments, actions, or examples of similarly-situated individuals outside of [their] protected class
being treated differently do not permit the court to infer that defendant . . . possessed a
discriminatory motive”) (internal quotations omitted).

4. Booker Fails to State a Retaliation Claim. Booker’s § 1981, NYSHRL, and NYCHRL
retaliation claims are deficient because Booker – the former Head of Diversity from 1994 to
2010 who was hired to promote diversity and ascended to the Company’s highest title promoting
diversity initiatives – pleads no facts that establish a causal nexus between a diversity proposal
she made in June 2019 and the workforce reduction that resulted in her termination effective
March 2020. Instead, she merely speculates that because she promoted another diversity
initiative her termination was retaliatory, which does not suffice.


                                                2
Hon. Kiyo A. Matsumoto, District Judge
October 26, 2020

5. Booker Fails to State a Timely Claim of Discrimination and Retaliation. Booker’s
discrimination and retaliation allegations under § 1981, NYSHRL, and NYCHRL preceding her
termination should be dismissed because Booker’s vague allegations are pled without reference
to dates and are not claimed to have occurred within the applicable statute of limitations periods.

6. Booker Fails to State a Hostile Work Environment Claim. Booker’s § 1981, NYSHRL,
and NYCHRL hostile work environment claims are also deficient. Booker does not allege facts
that plausibly establish anything more than a trivial inconvenience or a petty slight – which does
not give rise to a viable hostile work environment claim. Nor does she assert facts that link even
these alleged trivial inconveniences and petty slights to her race, color, and/or sex. Dechberry v.
New York City Fire Dep’t, 124 F. Supp. 3d 131, 158 (E.D.N.Y. 2015) (dismissing hostile work
environment claims where “plaintiff only alleges in a conclusory manner that defendants
engaged in hostile work environment” but “does not specify or describe the defendant’s conduct,
the level of severity, pervasiveness, or frequency of the alleged harassment or disrespectful
treatment, nor does she allege that any mistreatment was on account of her gender or disability”).

7. Booker Fails to State a Claim for Aiding and Abetting. Defendants Gorman and Krouk
should be dismissed from this action because Booker’s discrimination claims against them are
wholly derivative of her deficient discrimination and retaliation claims against Morgan Stanley
and, therefore, fail for the same reasons described above. Soloviev v. Goldstein, 104 F. Supp. 3d
232, 253 (E.D.N.Y. 2015) (under both the NYSHRL and the NYCHRL “there is a requirement
that liability must first be established as to the employer/principal before accessorial liability can
be found as to an alleged aider and abettor.”).

Furthermore, Booker’s claims against Gorman fail because her single allegation against him
relates to conduct that occurred nearly a decade ago. Booker offers no facts that Gorman
engaged in any of the timely discriminatory or retaliatory conduct she alleges, or that he
somehow aided and abetted such conduct, or that he personally made decisions impacting her
employment or compensation. Absent such facts, there is no viable claim against Gorman
individually. Moore v. City of N.Y., No. 15-cv-6600-GBD-JLC, 2017 WL 35450, at *24-25
(S.D.N.Y. Jan. 3, 2017) (dismissing discrimination and retaliation claims against individual
defendants where plaintiff did not plead, inter alia, that the “discriminatory or retaliatory actions
directly involved conduct or were the result of decisions attributed” to the individual defendants).

                                       * * * * *
Defendants respectfully request the Court schedule a pre-motion conference, grant Defendants
leave to file the above-described motion to dismiss, and order Defendants’ proposed briefing
schedule. Defendants also respectfully request that discovery be stayed pending the Court’s
decision on the anticipated motion so that the proper scope of the parties and the claims can be
determined before incurring discovery costs.

Respectfully submitted,

/s/ Krissy A. Katzenstein
Krissy A. Katzenstein

c: All counsel of record (via ECF)
                                                  3
